Name: Commission Regulation (EC) No 886/2002 of 27 May 2002 derogating from Regulation (EC) No 2535/2001 laying down detailed rules for applying Council Regulation (EC) No 1255/1999 as regards the import arrangements for milk and milk products and opening tariff quotas, and amending that Regulation
 Type: Regulation
 Subject Matter: processed agricultural produce;  trade policy;  tariff policy;  international trade
 Date Published: nan

 Avis juridique important|32002R0886Commission Regulation (EC) No 886/2002 of 27 May 2002 derogating from Regulation (EC) No 2535/2001 laying down detailed rules for applying Council Regulation (EC) No 1255/1999 as regards the import arrangements for milk and milk products and opening tariff quotas, and amending that Regulation Official Journal L 139 , 29/05/2002 P. 0030 - 0036Commission Regulation (EC) No 886/2002of 27 May 2002derogating from Regulation (EC) No 2535/2001 laying down detailed rules for applying Council Regulation (EC) No 1255/1999 as regards the import arrangements for milk and milk products and opening tariff quotas, and amending that RegulationTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1255/1999 of 17 May 1999 on the common organisation of the market in milk and milk products(1), as last amended by Commission Regulation (EC) No 509/2002(2), and in particular Article 26(3), Article 29(1) and Article 40 thereof,Whereas:(1) The bilateral agreement concluded between the European Community and the Swiss Confederation concerning trade in agricultural products, signed in Luxembourg on 21 June 1999 and approved by Decision 2002/309/EC, Euratom of the Council and of the Commission(3) (hereinafter called the "Agreement with Switzerland"), concerns in particular the opening of quotas and reductions in customs duties on certain milk products originating in Switzerland. Commission Regulation (EC) No 2535/2001(4) should therefore be amended.(2) The Agreement with Switzerland enters into force on 1 June 2002. Regulation (EC) No 2535/2001 provides for the management of tariff quotas on the basis of six-month periods commencing on 1 January and 1 July each year. In the interests of coordination and in compliance with the annual quantities provided for in the Agreement with Switzerland, the quotas provided for in that Agreement should be managed on the basis of the same intervals.(3) Under Article 23 of Regulation (EC) No 2535/2001, in order to qualify for reduced customs duty on imports of certain cheeses from Switzerland, a minimum free-at-frontier value must be observed and a penalty is provided for in the event of failure to comply. Since the Agreement with Switzerland no longer provides for compliance with a minimum free-at-frontier value, that Article should be deleted.(4) In order to enable importers who are intending to participate in the allocation of quotas opened under the Agreement with Switzerland to comply with the approval arrangements laid down in Article 7 of Regulation (EC) No 2535/2001, the deadline for the submission of requests for approval should be extended.(5) The Euro-Mediterranean Agreement establishing an Association between the European Communities and their Member States, of the one part, and the Hashemite Kingdom of Jordan, of the other part, signed in Brussels on 24 November 1997 and approved by Decision 2002/357/EC, CECA of the Council and of the Commission(5) (hereinafter called the "Agreement with Jordan") concerns in particular tariff concessions for certain types of cheese originating in Jordan. This quota should be managed in accordance with the rules laid down in Title 2, Chapter I, of Regulation (EC) No 2535/2001 by including the necessary provisions.(6) Article 13(2) of Regulation (EC) No 2535/2001 provides for the fixing of the maximum quantities for which importers may lodge licence applications. Under Article 16(2), where the quantity allocated in the first period is less than the quantity available, the Commission will determine the quantity which will be added to that available for the second period of the quota year. It should be made clear that in that case the quantities referred to in Article 13 will be adjusted accordingly.(7) Article 10 of Regulation (EC) No 2535/2001 provides that the competent authorities of the Member States will send the Commission their lists of approved importers. In order to enable each applicant to be identified more easily, the data to be forwarded for each importer should be specified.(8) In a spirit of cooperation with the candidate countries and in order to facilitate maximum use of the quotas and tariff concessions granted to those countries, it should be made possible also, at the request of the country concerned, to forward the lists of approved importers, in compliance with Regulation (EC) No 45/2001 of the European Parliament and of the Council of 18 December 2000 on the protection of individuals with regard to the processing of personal data by the Community institutions and bodies and on the free movement of such data(6).(9) Article 18 of Regulation (EC) No 2535/2001 requires licence applicants to specify the products which are to be imported, indicating on the licence application and the licence the exact fat content and dry matter content. Tariff quotas managed in accordance with Title 2, Chapter I, are frequently the subject of import licence applications which far exceed the available quotas and result therefore in the application of minimum allocation coefficients and the allocation to individual applicants of quantities representing a fraction only of those applied for. For that reason, when applications are lodged, these importers are unable to conclude contracts and consequently the exact composition of the products they are intending to import under the codes shown in the licence application is not available to them. Given that the exact composition of the product is available to importers when the import declaration is made, the provisions concerned should be replaced therefore by a requirement that the importer indicate the content of the products on the import declaration when completing the customs formalities.(10) In order to monitor the trend of the contents of certain of these products, provision should be made also for this information to be forwarded to the Commission. However, in order not to further encumber the national administrations, the competent authorities should be requested to forward only data concerning contents that exceed representative reference values. To that end, these values should be established on the basis of the contents defined in Annex I to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff(7), as last amended by Commission Regulation (EC) No 796/2002(8), and the contents defined in Sector 9 of Annex I to Commission Regulation (EEC) No 3846/87 of 17 December 1987 establishing an agricultural products nomenclature for export refunds(9), as last amended by Regulation (EEC) No 749/2002(10).(11) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 2535/2001 is hereby amended as follows:1. The following points are added to Article 5: "(f) the quotas provided for in Annex 2 and Appendix 1 of Annex 3 to the Agreement on trade in agricultural products concluded between the European Community and Switzerland on 21 June 1999(11);(g) the quota provided for in the Annex to Protocol 1 to the Agreement with Jordan(12)."2. The second paragraph of Article 6 is replaced by the following: "The quantities set out in Annex I, Parts B, D and F, for each import year shall be divided into two equal parts for the six-month periods commencing on 1 July and 1 January of each year."3. Article 10 is replaced by the following: "Article 101. Before 20 June each year, the Member States shall send their lists of approved importers, in accordance with paragraph 3 below, to the Commission, which shall forward them to the competent authorities of the other Member States.Only importers included on a list shall be authorised to apply for licences during the period from 1 July to 30 June following, in accordance with Articles 11 to 14.2. The Commission may, at the request of the countries applying for membership for which an import quota is opened, forward a list of approved importers on condition that it obtains the consent to the proposed forwarding of the importers appearing on the list. The Member States shall take the necessary steps to seek the consent of the importers.3. The Member States shall forward their lists of approved importers in accordance with the model at Annex XIV, showing in Part A of that Annex the approved importers who have given their consent in accordance with paragraph 2, and in Part B of that Annex the other approved importers."4. Article 13(2) is replaced by the following: "2. Licence applications shall relate to at least 10 tonnes and to no more than 10 % of the quantity fixed for the quota for the six-month period referred to in Article 6.However, in the case of the quotas referred to in Article 5(c), (d), (e) and (g), licence applications shall relate to at least 10 tonnes and to no more than the quantity fixed for each period in accordance with Article 6.3. The quantity for which licence applications may be lodged referred to in paragraph 2 shall be increased by the quantity arising from the application of the second subparagraph of Article 16(2)."5. Article 18(1)(b) is replaced by the following: "(b) in box 15, the description of the product given in Annex I or, failing that, the Combined Nomenclature description for the CN code indicated for the quota concerned;".6. Article 19 is amended as follows:(a) the following points (f) and (g) are added to paragraph 1: "(f) Protocol 3 to the Agreement between the European Economic Community and the Swiss Confederation of 22 July 1972(13);(g) Protocol 3 to the Agreement with Jordan.";(b) the following paragraph 3 is added: "3. When completing the customs formalities, importers shall be required to indicate, for imports of cheese as referred to in Annex XIII and covered by the quotas referred to in Article 5, in box 31 of the import declaration, the dry matter content by weight (%), the fat content by weight (%) in the dry matter and, where appropriate, the fat content by weight (%). Where the contents shown exceed those given in Annex XIII, the competent authorities shall notify the Commission thereof at the earliest opportunity by forwarding to it a copy of the import declaration and a copy of the relevant import licence."7. Article 20(1)(d) is replaced by the following: "(d) the Agreement concerning trade in agricultural products concluded between the European Community and Switzerland, Annex 2 and Appendix 1 of Annex 3."8. Article 23 is deleted.9. Annex I to this Regulation is added as Annex I, Parts F and G.10. Annex II, Part D, is replaced by Annex II to this Regulation.11. Annex III to this Regulation is added as Annex XIV.12. Annex IV to this Regulation is added as Annex XIII.Article 2Notwithstanding Article 8(1) of Regulation (EC) No 2535/2001, requests for approval relating to quotas which will be opened on 1 July 2002 may be submitted up to 10 June 2002.Article 3This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.However, Article 1, points 1, 2, 6(a) and 7 to 10 shall apply from 1 June 2002 excluding the provisions concerning the Agreement with Jordan. Points 4, 5, 6(b) and 12 shall apply from 1 July 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 27 May 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 48.(2) OJ L 79, 22.3.2002, p. 15.(3) OJ L 114, 30.4.2002, p. 1.(4) OJ L 341, 22.12.2001, p. 29.(5) OJ L 129, 15.5.2002, p. 1.(6) OJ L 8, 12.1.2001, p. 1.(7) OJ L 256, 7.9.1987, p. 1.(8) OJ L 128, 15.5.2002, p. 8.(9) OJ L 366, 24.12.1987, p. 1.(10) OJ L 115, 1.5.2002, p. 20.(11) OJ L 114, 30.4.2002, p. 132.(12) OJ L 129, 15.5.2002, p. 3.(13) OJ L 300, 31.12.1972, p. 189.ANNEX I"I. FTARIFF QUOTAS UNDER ANNEXES II AND III TO THE AGREEMENT BETWEEN THE EUROPEAN COMMUNITY AND SWITZERLAND ON TRADE IN AGRICULTURAL PRODUCTS>TABLE>>TABLE>I. GTARIFF QUOTA UNDER THE ANNEX TO PROTOCOL 1 TO THE ASSOCIATION AGREEMENT BETWEEN THE EUROPEAN COMMUNITY AND JORDAN>TABLE>"ANNEX II"II. DREDUCED DUTY UNDER ANNEX III TO THE AGREEMENT BETWEEN THE EUROPEAN COMMUNITY AND SWITZERLAND ON TRADE IN AGRICULTURAL PRODUCTS>TABLE>"ANNEX III"ANNEX XIV>PIC FILE= "L_2002139EN.003503.TIF">"ANNEX IV"ANNEX XIII>TABLE>"